Citation Nr: 0832753	
Decision Date: 09/24/08    Archive Date: 09/30/08

DOCKET NO.  07-07 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD) with depression and headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1963 to July 1968.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Cheyenne Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In August 20007 correspondence, the veteran indicated that he 
wanted a Central Office hearing.  In July 2008 
correspondence, the veteran's representative indicated that 
the veteran desired to have either a Travel Board or a video 
conference hearing.  In September 2008 correspondence, the 
veteran's intentions were clarified and a video conference 
before a member of the Board was requested.  Inasmuch as 
video conference hearings are scheduled by the RO, this case 
must be returned to the RO to arrange for such a hearing. 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2007).

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
video conference hearing before a Veterans 
Law Judge at the RO.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




